        Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 1 of 40




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RYAN COSGROVE, individually and on
behalf of all others similarly situated,
                              Plaintiff,                 19 Civ. 10686 (KPF)
                       -v.-
                                                       OPINION AND ORDER
OREGON CHAI, INC.,

                              Defendant.

KATHERINE POLK FAILLA, District Judge:

      In the past two years, counsel for Plaintiffs Ryan Cosgrove and Amanda

Crout has filed numerous class action complaints across the country,

including several in this District, challenging food manufacturers’ use of the

term “vanilla” in their descriptions or advertising. See, e.g., Twohig v. Shop-Rite

Supermarkets, — F. Supp. 3d —, No. 20 Civ. 763 (CS), 2021 WL 518021

(S.D.N.Y. Feb. 11, 2021); Wynn v. Topco Assocs., LLC, No. 19 Civ. 11104 (RA),

2021 WL 168541 (S.D.N.Y. Jan. 19, 2021); Barreto v. Westbrae Nat., Inc.,

No. 19 Civ. 9677 (PKC), 2021 WL 76331 (S.D.N.Y. Jan. 7, 2021); Cosgrove v.

Blue Diamond Growers, No. 19 Civ. 8993 (VM), 2020 WL 7211218 (S.D.N.Y.

Dec. 7, 2020); Pichardo v. Only What You Need, Inc., No. 20 Civ. 493 (VEC),

2020 WL 6323775 (S.D.N.Y. Oct. 27, 2020); Steele v. Wegmans Food Mkts.,

Inc., 472 F. Supp. 3d 47 (S.D.N.Y. 2020); see also Sharpe v. A&W Concentrate

Co., — F. Supp. 3d —, No. 19 Civ. 768 (BMC), 2020 WL 4931045 (E.D.N.Y.

Aug. 24, 2020). In nearly all of these cases, the district court ultimately found

that the plaintiffs had failed to state a viable claim for relief. This time,

Plaintiffs challenge Defendant Oregon Chai, Inc. (“Oregon Chai”), claiming that
         Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 2 of 40




Defendant’s use of the term “vanilla” and other statements on the packaging of

its chai tea latte powdered mix is misleading to consumers. As set forth in the

remainder of this Opinion, this Court agrees with the majority of district courts

to have considered the matter, and dismisses the complaint for failure to state

a claim.

                                    BACKGROUND 1

A.    Factual Background

      According to the Second Amended Complaint (or “SAC”), Defendant

Oregon Chai “manufactures, distributes, markets, labels[,] and sells powdered

chai tea mix with a purported primary characterizing flavor of vanilla, under

the Oregon Chai brand.” (SAC ¶ 1). The packaging at issue is reproduced

below:




1     The facts in this Opinion are drawn primarily from the well-pleaded allegations of
      Plaintiffs’ Second Amended Complaint (“SAC” (Dkt. #25)), which is the operative
      pleading in this case. For ease of reference, the Court refers to Defendant’s
      Memorandum of Law in Support of Its Motion to Dismiss the Second Amended
      Complaint as “Def. Br.” (Dkt. #32); Plaintiffs’ Memorandum of Law in Opposition as “Pl.
      Opp.” (Dkt. #29); and Defendant’s Reply Memorandum of Law as “Def. Reply” (Dkt.
      #30).

                                             2
        Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 3 of 40




(Id. at ¶ 4).

       The packaging for the Oregon Chai products contains, among other

items, references to: (i) “Vanilla,” (ii) “Vanilla and honey combine with premium

black tea and chai spices,” and (iii) “Made with Natural Ingredients.” (SAC ¶ 4).

According to Plaintiffs, these references are misleading because

                [i] although labeled as “Vanilla,” they have less (or no)
                real vanilla than the label represents, [ii] they are
                flavored with artificial vanillin, [iii] they contain more
                honey and cinnamon than vanilla and [iv] despite the
                representation they are “Made with Natural Ingredients”
                that gives reasonable consumers the impression that all
                of the ingredients … are natural, they contain synthetic
                ingredients and artificial flavors.

(Id. at ¶ 9).

       As background to their claims, Plaintiffs include an extensive discussion

of the flavor commonly known as vanilla, both as extracted from the vanilla

bean and as replicated using other means. (SAC ¶¶ 10-19). Plaintiffs use the

term “vanilla” to refer to the extract from the orchid V. planifolia, and “vanillin”

to refer to the flavor compound. According to Plaintiffs, “only 1-2% of vanillin

                                            3
        Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 4 of 40




in commercial use is vanillin obtained from the vanilla plant, which means that

almost all vanillin has no connection to the vanilla bean.” (Id. at ¶ 35). Indeed,

Plaintiffs categorize various efforts to replicate the vanilla bean flavor as “food

fraud” (e.g., id. at ¶ 18), and argue more broadly that a global shortage of

vanilla beans has prompted the flavor and food manufacturing industries —

including Defendant’s parent company, Kerry plc (the “Kerry Group”) — to

develop flavor alternatives that partially or completely replace the vanilla bean

(id. at ¶¶ 21-35).

      Plaintiffs allege that they and other consumers of the Oregon Chai

products have been tricked into believing that the products have more vanilla

than other flavors (such as cinnamon or honey), and that the vanilla flavor

touted on the packaging comes from vanilla beans, as opposed to artificial

vanillins. (SAC ¶¶ 57-78). In point of fact, according to a gas chromatography-

mass spectrometry (“GC-MS”) analysis summarized in the SAC, the Oregon

Chai products contain “the abundance of cinnamon flavor yet a trace, if any, of

real vanilla.” (Id. at ¶ 56; see also id. at ¶ 67 (noting that “real vanilla … is

likely present in a nominal amount far enough back in the supply chain so

defendant can credibly and truthfully claim, ‘Yes, the Products contain[] vanilla

(extract).’”)). Similarly, consumers are deceived by the Oregon Chai products’

references in their packaging to “Made with Natural Ingredients,” because

(i) not all of the constituent ingredients are natural; (ii) apart from “dried

honey,” the ingredients list only contains a generic reference to “natural

flavors” without further elaboration; and (iii) the reference suggests that the


                                          4
        Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 5 of 40




vanilla flavor in the products is derived only from vanilla beans. (Id. at ¶¶ 79-

99).

       Plaintiff Ryan Cosgrove lives in, and purchased Oregon Chai products in,

the Bronx, New York. (SAC ¶¶ 115, 119). Plaintiff Amanda Crout lives in, and

purchased Oregon Chai products in, Brooklyn, New York. (Id. at ¶¶ 116, 121).

Each Plaintiff recites that she

             bought the Products because she liked chai, expected
             the vanilla flavor to only come from real vanilla beans
             because the front label lacked any reference to the
             Products being “flavored,” thought that the Products
             would contain more vanilla than its other flavoring
             components, did not state it contained vanillin, an
             artificial flavor when used with vanilla and she believed
             it only contained natural ingredients.

(Id. at ¶¶ 120, 122). Each Plaintiff also represents that she would buy the

Oregon Chai products again “if [she] were assured the vanilla flavor in the

Products was only from real vanilla and did not come from non-vanilla sources

and was only made with natural ingredients.” (Id. at ¶ 123).

B.     Procedural Background

       Plaintiffs filed the original complaint in this action on November 18, 2019

(Dkt. #1), and an amended complaint on February 20, 2020 (Dkt. #19). After a

pre-motion conference that was held on March 19, 2020, in part to discuss

Defendant’s contemplated motion to dismiss, Plaintiffs filed a Second Amended

Complaint on April 1, 2020. (Dkt. #25). The SAC alleges violations of New

York’s General Business Law (“GBL”) Sections 349 and 350 and the federal

Magnuson-Moss Warranty Act (the “MMWA”), Pub. L. 93-637, 88 Stat. 2183

(1975), codified at 15 U.S.C. Ch. 50; as well as common-law claims for

                                        5
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 6 of 40




negligent misrepresentation, breach of warranty, fraud, and unjust

enrichment. (Id. at ¶¶ 132-59).

      Defendant filed its motion to dismiss and supporting brief on May 8,

2020 (Dkt. #28, 31-32); Plaintiffs filed their opposition brief on June 12, 2020

(Dkt. #29); and Defendant filed its reply brief on June 26, 2020 (Dkt. #30).

After briefing had concluded, the parties filed several letters addressing

decisions from other district courts resolving ostensibly similar cases. (Dkt.

#33, 35-41).

                                  DISCUSSION

A.    The Court Has Subject Matter Jurisdiction Under CAFA

      1.       Motions to Dismiss Under Fed. R. Civ. P. 12(b)(1)

      Defendants begin by challenging the Court’s jurisdiction to hear the

matter in the first instance. (See Def. Br. 4-8). Federal Rule of Civil Procedure

12(b)(1) permits a party to move to dismiss a complaint for “lack of subject-

matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). “A case is properly dismissed for

lack of subject matter jurisdiction under Rule 12(b)(1) when the district court

lacks the statutory or constitutional power to adjudicate it.” Lyons v. Litton

Loan Servicing LP, 158 F. Supp. 3d 211, 218 (S.D.N.Y. 2016) (quoting Makarova

v. United States, 201 F.3d 110, 113 (2d Cir. 2000)); see also Morrison v. Nat’l

Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008), aff’d, 561 U.S. 247 (2010).

      The Second Circuit has identified two types of Rule 12(b)(1) motions:

facial and fact-based. See Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56-57

(2d Cir. 2016); see also Katz v. Donna Karan Co., L.L.C., 872 F.3d 114, 119 (2d

                                        6
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 7 of 40




Cir. 2017). A facial Rule 12(b)(1) motion is one “based solely on the allegations

of the complaint or the complaint and exhibits attached to it.” Carter, 822 F.3d

at 56. A plaintiff opposing such a motion bears “no evidentiary burden.” Id.

Instead, to resolve a facial Rule 12(b)(1) motion, a district court must

“determine whether [the complaint and its exhibits] allege[ ] facts that”

establish subject matter jurisdiction. Id. (quoting Amidax Trading Grp. v.

S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011) (per curiam)). And to make

that determination, a court must accept the complaint’s allegations as true

“and draw[ ] all reasonable inferences in favor of the plaintiff.” Id. at 57

(internal quotation marks and citation omitted).

      “Alternatively, a defendant is permitted to make a fact-based

Rule 12(b)(1) motion, proffering evidence beyond the complaint and its

exhibits.” Carter, 822 F.3d at 57; see also MMA Consultants 1, Inc. v. Rep. of

Peru, 719 F. App’x 47, 49 (2d Cir. 2017) (summary order) (defining fact-based

Rule 12(b)(1) motion as one where “the defendant puts forward evidence to

challenge the factual contentions underlying the plaintiff’s assertion of subject-

matter jurisdiction”). “In opposition to such a motion, [a plaintiff] must come

forward with evidence of their own to controvert that presented by the

defendant, or may instead rely on the allegations in the[ir p]leading if the

evidence proffered by the defendant is immaterial because it does not

contradict plausible allegations that are themselves sufficient to show

standing.” Katz, 872 F.3d at 119 (internal citations and quotations omitted). If

a defendant supports a fact-based Rule 12(b)(1) motion with “material and

                                         7
        Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 8 of 40




controverted” “extrinsic evidence,” a “district court will need to make findings of

fact in aid of its decision as to subject matter jurisdiction.” Carter, 822 F.3d at

57.

      2.     There Is a Reasonable Probability That Plaintiffs Meet the
             Jurisdictional Requirements of CAFA

      Plaintiffs purport to represent a class of all New York purchasers of the

Oregon Chai products during the applicable statutes of limitations. (SAC

¶ 124). They assert subject matter jurisdiction under the Class Action

Fairness Act of 2005 (“CAFA”), Pub. L. 109-2, 119 Stat. 4-14 (2005), which

requires that (i) at least one plaintiff and one defendant are citizens of different

states; (ii) the putative class contains at least 100 members; and (iii) the

amount in controversy exceeds $5 million in the aggregate, not including

interest or costs. 28 U.S.C. § 1332(d); see also Blockbuster, Inc. v. Galeno, 472

F.3d 53, 56 (2d Cir. 2006). Defendants focus their motion to dismiss on

Plaintiffs’ ability to satisfy CAFA’s third prong. 2

      Unlike the original and first amended complaints, the SAC does not

recite an amount in controversy. (Compare Dkt. #1 at ¶ 43 and Dkt. #16 at

¶ 123, with Dkt. #25 at ¶¶ 107-14; see also Dkt. #28-2 (redline of first and

second amended complaints)). Presumably in response, Defendant included

with its motion papers a declaration from Chris Rankin, Commercial Finance

Manager with Oregon Chai’s parent corporation, the Kerry Group, stating in


2     Plaintiffs allege that Defendant is an Oregon corporation with a principal place of
      business in Seattle, Washington. (SAC ¶¶ 111, 117). Defendant responds that its
      principal place of business is in fact in Beloit, Wisconsin. (Def. Br. 2). This correction
      does not affect the Court’s jurisdictional analysis.

                                               8
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 9 of 40




relevant part that during the applicable limitations period, Oregon Chai (i) sold

48,743 boxes and 8,992 tins of products in New York and (ii) realized $226,237

in total revenue from these sales. (Dkt. #28-3 at ¶¶ 5-8). Even assuming that

each box was purchased by a separate putative class member and that each

member would be entitled to $50 in statutory damages under GBL § 349(h),

Defendants argue that the total damages could not exceed $2,886,750. (Def.

Br. 7-8). In their opposition, however, Plaintiffs note that a larger statutory

damages award of $500 is available under GBL § 350(e), which, using the one-

package-to-one-class-member ratio offered by Defendants, would result in an

award of $28,867,500 that would comfortably exceed CAFA’s $5 million

threshold. (Pl. Opp. 2-3).

      “Generally, the plaintiff, as the party asserting subject matter

jurisdiction, has the burden of proving that it exists by a preponderance of the

evidence.” Broidy Cap. Mgmt. LLC v. Benomar, 944 F.3d 436, 443 (2d Cir.

2019), cited in Henao v. Parts Auth., LLC, No. 19 Civ. 10720 (LGS), 2020 WL

5751175, at *5 (S.D.N.Y. Sept. 25, 2020); see also Cutrone v. Mortg. Elec.

Registration Sys., 749 F.3d 137, 148 (2d Cir. 2014) (noting “reasonable

probability” standard). When “the defendant challenges the factual basis for

the plaintiff’s assertion of jurisdiction, ‘[j]urisdiction must be shown

affirmatively, and that showing is not made by drawing from the pleadings

inferences favorable to the party asserting it.’” Jordan v. Verizon Corp., 391 F.

App’x 10, 12 (2d Cir. 2010) (summary order) (quoting APWU v. Potter, 343 F.3d

619, 623 (2d Cir. 2003)) (alteration in original). “[T]he district court can refer to

                                         9
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 10 of 40




evidence outside the pleadings when resolving a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(1).” Broidy, 944 F.3d at 441 (internal

quotation marks and alterations omitted).

      It is also generally the case that “[o]n a motion to dismiss challenging the

sufficiency of the amount in controversy, the sum claimed by the plaintiff

ordinarily controls, so long as it is claimed in good faith.” Stengel v. Black,

No. 03 Civ. 0495 (GEL), 2004 WL 1933612, at *1 (S.D.N.Y. Aug. 30, 2004)

(citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)).

Where, as here, the aggregate amount in controversy is not obvious from the

face of the complaint, the party invoking jurisdiction under CAFA must show is

that there is a “reasonable probability” that the amount in controversy meets

the threshold of $5 million. Blockbuster, 472 F.3d at 58. Here, too, “[w]here

the pleadings themselves are inconclusive as to the amount in controversy ...

federal courts may look outside those pleadings to other evidence in the

record.” United Food & Com. Workers Union v. CenterMark Props. Meriden

Square, Inc., 30 F.3d 298, 305 (2d Cir. 1994); accord Smith v. Manhattan Club

Timeshare Ass’n, Inc., 944 F. Supp. 2d 244, 250 (S.D.N.Y. 2013).

      Conversely, “the party opposing jurisdiction must show ‘to a legal

certainty’ that the amount recoverable does not meet the jurisdictional

threshold.” Shulman v. Chaitman LLP, 392 F. Supp. 3d 340, 354 (S.D.N.Y.

2019). “[T]he legal impossibility of recovery must be so certain as virtually to

negate the plaintiff’s good faith in asserting the claim. If the right of recovery is

uncertain, the doubt should be resolved in favor of the subjective good faith of

                                         10
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 11 of 40




the plaintiff.” Chase Manhattan Bank, N.A. v. Am. Nat. Bank & Tr. Co. of

Chicago, 93 F.3d 1064, 1070 (2d Cir. 1996).

      It is true that Plaintiffs’ SAC omits an allegation regarding the amount in

controversy. However, as demonstrated above, Plaintiffs are able to use the

evidence Defendant submitted with its opening brief in order to establish a

“reasonable probability” regarding the $5 million threshold. And while

Defendant asks the Court to reject the GBL § 350(e) statutory penalties as

“extraordinary” (Def. Reply 1 (citing Belfiore v. Procter & Gamble Co., 311 F.R.D.

29 (E.D.N.Y. 2015))), the Court cannot conclude at this early stage of the

litigation that Defendant has shown “to a legal certainty” that Plaintiffs have

not met the amount in controversy threshold. Accordingly, the Court

concludes that it has subject matter jurisdiction to hear this case.

B.    The Court Dismisses Plaintiffs’ Claims for Injunctive Relief

      Defendant further argues that Plaintiffs lack standing under Article III to

seek injunctive relief. (Def. Br. 22). Although standing challenges are

sometimes brought under Rule 12(b)(6), “the proper procedural route is under

Rule 12(b)(1).” See All. for Env’t Renewal, Inc. v. Pyramid Crossgates Co., 436

F.3d 82, 88 n.6 (2d Cir. 2006). Therefore, the Court will analyze Defendant’s

argument as if it were made in a motion pursuant to Rule 12(b)(1).

      Defendant argues that Plaintiffs cannot satisfy the injury component of

Article III because they have made clear that they will not purchase Oregon

Chai products again absent assurances that “‘the vanilla flavor in the Products

was only from real vanilla and did not come from non-vanilla sources and was


                                        11
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 12 of 40




only made with natural ingredients.’” (Def. Br. 22 (quoting SAC ¶ 123)).

Plaintiffs respond that it is precisely their “inability to rely on the Products’

labels in the future, which causes them to avoid purchasing the Products even

though they would like to if they could trust the labels, [that] constitutes an

imminent threat of future harm sufficient to satisfy Article III’s injury in fact

requirement.” (Pl. Opp. 23). In an analogous factual context, this Court

analyzed Second Circuit caselaw on the issue, and concluded that a plaintiff’s

failure to allege an actual intent to purchase the challenged product amounted

to a failure to “establish[] a likelihood of future injury sufficient to show

standing.” Lugones v. Pete & Gerry’s Organic, LLC, 440 F. Supp. 3d 226, 239

(S.D.N.Y. 2020); see also Axon v. Florida’s Nat. Growers, Inc., 813 F. App’x 701,

703 n.1 (2d Cir. 2020) (summary order) (“Whether plaintiffs seeking injunctive

relief for consumer deception have standing where they allege that they would

buy the products in the future if not mislabeled is unsettled in this Circuit.”).

The Court incorporates its prior analysis by reference, see 440 F. Supp. 3d at

238-38, and concludes similarly here that Plaintiffs lack standing to pursue

injunctive relief.

C.    The Court Dismisses Plaintiffs’ Other Claims for Failure to State
      a Claim

      1.     Motions to Dismiss Under Fed. R. Civ. P. 12(b)(6)

      The Court now turns to whether Plaintiffs have stated a claim upon

which relief can be granted. When considering a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6), a court must “draw all reasonable

inferences in Plaintiff’s favor, assume all well-pleaded factual allegations to be

                                         12
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 13 of 40




true, and determine whether they plausibly give rise to an entitlement to relief.”

Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation

marks omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “In

deciding a Rule 12(b)(6) motion, the court may consider only the facts alleged

in the pleadings, documents attached ... or incorporated by reference in the

pleadings, and matters of which judicial notice may be taken.” Hu v. City of

N.Y., 927 F.3d 81, 88 (2d Cir. 2019).

      A plaintiff is entitled to relief if she alleges “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007) (“While Twombly does not require heightened fact pleading of specifics, it

does require enough facts to nudge plaintiff’s claims across the line from

conceivable to plausible.” (internal quotation marks omitted) (citing Twombly,

550 U.S. at 570)).

      “Where a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 557). Moreover, “the tenet that a court must accept as true all of

the allegations contained in a complaint is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.




                                         13
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 14 of 40




      2.     Plaintiffs Have Failed to State a Claim Under GBL §§ 349
             and 350

             a.    Overview of Plaintiffs’ Claims

      The SAC focuses on the Oregon Chai products’ packaging, and in

particular the representations “Oregon Chai,” “Vanilla,” Vanilla and honey

combine with premium black tea and chai spices,” and “Made with Natural

Ingredients.” (SAC ¶ 4). According to Plaintiffs, the last three of these

representations, individually and in tandem, mislead consumers concerning

the amount, the percentage, and the types of ingredients in the Oregon Chai

products. (Id. at ¶¶ 38-99). Plaintiffs argue that Defendant’s prominent use of

the term “Vanilla,” along with the identifying description of “Vanilla and honey

combine with premium black tea and chai spices,” foster the misimpression

that the vanilla flavor is present in an amount greater than the honey and the

chai spices, when in fact there is more honey and cinnamon in the products.

(Id. at ¶¶ 40-45, 57-61). Plaintiffs reason that the prominent use of the term

“Vanilla” also fosters the misimpression that the vanilla flavor is derived from

vanilla beans, rather than artificial vanillin. (Id. at ¶¶ 62-78). Finally,

Plaintiffs argue that the products’ reference to “Made with Natural Ingredients”

is misleading on several levels: it reinforces the impression that the vanilla

flavor is derived from vanilla beans and not artificial vanillin, and it suggests

(falsely, according to Plaintiffs) that the products do not contain any synthetic

or artificial ingredients. (Id. at ¶¶ 79-99).




                                         14
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 15 of 40




             b.    GBL §§ 349 and 350 Generally

       “The standard for recovery under General Business Law § 350, while

specific to false advertising, is otherwise identical to section 349,” Goshen v.

Mut. Life Ins. Co. of N.Y., 98 N.Y.2d 314, 324 n.1 (2002), and therefore the

Court will merge its analysis of the two claims. In order to plead a sufficient

claim under either § 349 or § 350, “a plaintiff must allege [i] that the

defendant … engaged in consumer-oriented conduct; [ii] that the conduct was

materially misleading; and [iii] that the plaintiff suffered injury as a result of

the allegedly deceptive act or practice.” Weisblum v. Prophase Labs. Inc., 88 F.

Supp. 3d 283, 292 (S.D.N.Y. 2015). Plaintiffs are not required to meet the

heightened pleading requirements of Federal Rule of Civil Procedure 9(b) for

their claims. See Daniel v. Mondelez Int’l, Inc., 287 F. Supp. 3d 177, 186

(E.D.N.Y. 2018).

      The Second Circuit has clarified that:

             The primary evidence in a consumer-fraud case arising
             out of allegedly false advertising is, of course, the
             advertising itself. And in determining whether a
             reasonable consumer would have been misled by a
             particular advertisement, context is crucial. For
             example, under certain circumstances, the presence of
             a disclaimer or similar clarifying language may defeat a
             claim of deception.

Fink v. Time Warner Cable, 714 F.3d 739, 742 (2d Cir. 2013) (internal citations

omitted). And while such claims may be fact-intensive, a court retains the

discretion in appropriate circumstances to conclude as a matter of law that an

allegedly deceptive advertisement would not have misled a reasonable



                                         15
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 16 of 40




consumer. See id. at 741 (citing, inter alia, Oswego Laborers’ Local 214 Pension

Fund v. Marine Midland Bank, 85 N.Y.2d 20 (1995)).

      The SAC contains references to the Pure Food and Drugs Act of 1906,

Pub. L. 59-384, 34 Stat. 768 (1907), as well as regulations and letters issued

by the Food and Drug Administration (the “FDA”). (See, e.g., SAC ¶¶ 12, 38-46,

62-63, 74-77, 83-89, 99). Purported violations of these FDA pronouncements

form the basis for the bulk of Plaintiffs’ claims here. When reminded by

Defendant that there is no private right of action to enforce FDA regulations

(see Def. Br. 8-11), Plaintiffs responded that (i) they use federal regulations as a

touchstone for deceptive behavior and (ii) their claims cannot be preempted

because New York State has adopted the federal labeling laws (Pl. Opp. 3-8).

This Court agrees with Defendant that Plaintiffs’ second argument appears

nowhere in the SAC and cannot be raised for the first time in opposition to a

motion to dismiss. (Def. Reply 3). See Cal Distrib., Inc. v. Cadbury Schweppes

Ams. Beverages. Inc., No. 06 Civ. 496 (RMB), 2007 WL 54534, at *6 (S.D.N.Y.

Jan. 5, 2007) (“[I]t is axiomatic that [a][c]omplaint cannot be amended by the

briefs in opposition to a motion to dismiss[.]” (internal citation omitted)).

Moreover, not every violation of a federal regulation can support a GBL claim:

             [A] GBL claim is viable where the plaintiff “make[s] a
             free-standing claim of deceptiveness under GBL § 349
             that happens to overlap with a possible claim” under
             another statute that is not independently actionable,
             but fails where the violation of the other statute by
             conduct that is not inherently deceptive is claimed to
             constitute a deceptive practice that serves as the basis
             for the GBL § 349 claim.



                                         16
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 17 of 40




Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 127 (2d Cir.

2017) (quoting Broder v. Cablevision Sys. Corp., 418 F.3d 187, 200 (2d Cir.

2005)). Accordingly, to the extent that the conduct ascribed to Defendant is

inherently deceptive, it supports a claim under the GBL, irrespective of whether

it also may constitute a violation of one or more FDA regulations. See generally

N. Am. Olive Oil Ass’n v. Kangadis Food Inc., 962 F. Supp. 2d 514, 519

(S.D.N.Y. 2013) (distinguishing violations of FDA and New York state labeling

standards from actionable claims under GBL §§ 349 and 350).

            c.    False Advertising Decisions Since Mantikas

      In the area of false advertising claims, this Court does not write on a

blank slate, but rather benefits from extensive analyses recently undertaken in

the Second Circuit and its constituent district courts. It begins with the

Second Circuit’s seminal 2018 decision in Mantikas v. Kellogg Co., 910 F.3d

633 (2d Cir. 2018), a case that concerned claims on packaging that crackers

were “whole grain” or “made with whole grain,” when in fact the grain content

was principally enriched white flour. In reversing the district court’s dismissal

of the case, the Court found that:

            Plaintiffs’ core allegation is that the statements
            “WHOLE GRAIN” and “MADE WITH WHOLE GRAIN” are
            misleading because they communicate to the
            reasonable consumer that the grain in the product is
            predominantly, if not entirely, whole grain. Contrary to
            the reasonable expectations communicated by the
            large, bold-faced claims of “WHOLE GRAIN,” however,
            the grain in the product is predominantly enriched
            white flour. While the disclosures on the front of the
            box relied on by the district court (“MADE WITH 5G [OR
            8G] OF WHOLE GRAIN PER SERVING”) do set forth


                                       17
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 18 of 40




              accurately the amount of whole grain in the crackers
              per serving, they are nonetheless misleading because
              they falsely imply that the grain content is entirely or at
              least predominantly whole grain, whereas in fact, the
              grain component consisting of enriched white flour
              substantially exceeds the whole grain portion.

Id. at 637.

      Further, the Second Circuit rejected arguments that information on the

reverse side of the packaging, in the listing of ingredients, could clarify any

potential misimpressions and thereby negate a claim of false advertising. While

it was true that the ingredients list recited a 29-gram serving size, it did not

identify what portion of the serving size was grain, and by extension did not

explain the ratio of whole grain to white flour. More fundamentally, the Court

rejected arguments that a reasonable consumer should be required to consult

the ingredients list for information that contradicts, rather than confirms,

information in larger type on the front of the package. Mantikas, 910 F.3d at

637. Finally, the Court rejected defense efforts to analogize the case to other

decisions in which courts had rejected claims that plaintiffs were misled “about

the quantity of an ingredient that obviously was not the products’ primary

ingredient,” id. at 638, such as the percentage of vegetables in a cracker or

fruit in a cookie.

      Since Mantikas, a number of district courts in this Circuit have

considered claims regarding references to “vanilla” in the packaging of various

food products. Earlier cases in this category focused on whether inclusion of

the term “vanilla” presupposed that the source of the flavor was the vanilla

bean. In Steele v. Wegmans Food Markets, Inc., 472 F. Supp. 3d at 47, the
                                          18
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 19 of 40




court considered ice cream packaging that prominently displayed the word

“Vanilla,” and recited that it was “Made with Milk, Cream and Natural Vanilla

Flavor.” In dismissing the plaintiffs’ complaint, the court explained the thought

process of the reasonable buyer:

            Although they are processed almost simultaneously by
            the buyer, to analyze the total effect of the messages on
            the container it is useful to consider them in sequence.
            The buyer’s first desire is for ice cream, and when he is
            in the frozen food area he must select, from many
            choices (chocolate, lemon, mint, lime, etc.) the one he
            wants. Thus the large-type “Vanilla” is of immediate
            use. Of course he is not looking for a bowl of vanilla,
            and the next largest words confirm that the container
            holds ice cream. Those who prefer natural ingredients
            will note that it has natural vanilla flavor, and no
            artificial flavors. Evidently there are various natural
            substances which have a vanilla flavor.            Those
            interested in the actual ingredients can read the list,
            which mentions neither vanilla beans nor extracts, but
            they will not learn the components, amounts or
            proportions of the Natural Flavor.

Id. at 50. The court further distinguished the case from Mantikas by noting

that the packaging

            does not mention vanilla beans, or bean extract, and
            even if vanilla or bean extract is not the predominant
            factor, if the sources of the flavor are natural, not
            artificial, it is hard to see where there is deception.
            What is misrepresented? The ice cream is vanilla
            flavored. The sources of the flavor are natural, not
            artificial.

Id. Addressing arguments similar to those raised in Steele, the district court in

Cosgrove v. Blue Diamond Growers, 2020 WL 7211218, at *3, came to a nearly

identical conclusion:

            The Court finds the Product is not misleading because
            a reasonable consumer would associate the

                                       19
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 20 of 40




             representation of ‘Vanilla’ — with no additional
             language modifiers — to refer to a flavor and not to
             vanilla beans or vanilla extract as an ingredient. … The
             large font ‘Vanilla’ on the front of the Product allows the
             consumer to quickly understand the flavor of the
             almond milk and differentiate between products. The
             Product makes no additional representations about
             how that flavor is achieved.

Id. (internal citations omitted)).

      The court in Pichardo v. Only What You Need, Inc., 2020 WL 6323775,

addressed a vanilla flower vignette and the words “Smooth Vanilla” on the

packaging of a non-dairy, vanilla-flavored protein beverage. Id. at *1. The

plaintiffs to that suit included in their pleadings (i) a GC-MS analysis that

made clear that the vanilla taste did not derive exclusively from the vanilla

plant, and (ii) a consumer survey that purported to demonstrate that more

than 70% of respondents believed the flavor to come “only from vanilla beans,”

and that almost 50% of respondents would be less likely to purchase the

product if they knew the flavor did not come solely from the vanilla plant. Id.

Even with this additional information, the district court dismissed the

complaint with prejudice, finding that a reasonable consumer would not be

misled by the defendant’s label. In so concluding, the district court analogized

the case to Steele, finding no references to the product being “made with vanilla

extract” or even “vanilla extract.” Id. at *3. 3 The court also amplified the Steele

court’s distinction of Mantikas:



3     The Pichardo also court emphasized the plaintiffs’ allegation, contained here in the SAC,
      that the vast majority of vanillin used commercially does not derive from vanilla extract.
      See Pichardo v. Only What You Need, Inc., No. 20 Civ. 493 (VEC), 2020 WL 6323775, at
      *5 (S.D.N.Y. Oct. 27, 2020) (“[G]iven Plaintiffs’ acknowledgement that the vast majority

                                             20
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 21 of 40




             In Mantikas v. Kellogg Co., the Second Circuit reversed
             a grant of a motion to dismiss. 910 F.3d 633 (2d Cir.
             2018). The Second Circuit found that labeling Cheez-
             Its crackers as “whole grain” could be misleading
             because it falsely implies that the predominant
             ingredient is whole grain flour, not white flour. Id. at
             637. But those facts are not analogous largely because
             vanilla describes both a taste and an ingredient. There
             is a clear difference between whole grain flour and white
             flour — whole grain flour has more fiber and more
             nutrients than white flour. In fact, capitalizing on that
             difference, Kellogg created a separate Cheez-Its product
             made with whole grain as a healthier alternative to
             Cheez-Its Original, which are made with white flour.
             Other food products also clearly designate whether they
             are made with whole grain flour, specifically because
             the presence of whole grain flour (as opposed to white
             flour) is significant from a health perspective. But
             vanilla products are not similar. A vanilla product that
             exclusively uses vanilla extract for vanilla flavor is not
             healthier — or materially different in any other way —
             than a vanilla product that uses vanillin from some other
             natural source. Unlike whole grain and white flour
             products, vanilla products are not even divided into
             those that are flavored exclusively with vanilla extract
             and those that are not. Implying that whole grain flour
             is the dominant ingredient when, in fact, the dominant
             ingredient is white flour can be misleading because,
             given the labeling, reasonable consumers would expect
             a different, healthier product. In contrast, stating that
             a protein drink is vanilla flavored when it is, even
             without clarifying the source of the vanilla, does not
             mislead because reasonable consumers would expect a
             vanilla taste, and that is exactly what they get.

Id. at *4 (emphases added). Separately, the court found that the mere use of

the term “vanilla” did not imply that there were no other flavoring ingredients.




      of vanilla flavored commercial products do not derive their flavor entirely from vanilla
      extract, it is not plausible to allege that a reasonable consumer would understand that
      the vanilla flavoring in a beverage is derived entirely from vanilla extract.”).

                                             21
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 22 of 40




      Alternatively, the Pichardo court found that even if the “vanilla” reference

were misleading, the amount of vanilla extract in the product would not have

been material to the reasonable consumer:

            Plaintiffs supplement their conclusory allegation with
            their survey results that “show that almost 50% of the
            consumer survey respondents would be less likely to
            purchase the product if the vanilla flavor did not come
            [exclusively] from a vanilla plant.” The problem with
            that argument is that it runs headlong into Plaintiffs’
            acknowledgement in the original complaint that
            approximately 98% of commercial vanillin does not
            come from vanilla extract. Because the Court can take
            judicial notice that the grocery store shelves are stocked
            with many vanilla-flavored beverages that sell just fine,
            the Court cannot accept the conclusory allegation
            contained in the FAC as a well-pled allegation that
            consumers view the percentage of vanilla taste that
            derives from vanilla extract to be a material fact that
            influences consumers’ buying habits.

2020 WL 6323775, at *6 (record citations omitted). The failure to allege

materiality presented a second, independent basis for dismissal.

      In other class actions involving references to “vanilla,” the plaintiffs have

separately claimed deception because the packaging has failed to disclose the

presence of artificial ingredients. Sister courts in this District have generally

rejected such arguments. In Barreto v. Westbrae Natural, Inc., 2020 WL 76331,

the packaging on the challenged soy milk included the references “Vanilla” and

“Natural Vanilla Flavor with Other Natural Flavors”; a GC-MS analysis,

however, found only a “de minimis” amount of vanilla, as well as maltol, which

the plaintiff alleged to be a “synthetic flavoring substance” under certain FDA

regulations. Id. at *1. For reasons similar to those discussed supra in this

section, the district court rejected the argument that inclusion of the descriptor

                                        22
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 23 of 40




“Vanilla” was itself deceptive. Of note, however, the court also rejected the

plaintiff’s challenge to the “natural” flavor references, finding: (i) both vanillin

and maltol can be derived from natural and artificial sources; (ii) the results of

the GC-MS analysis “d[id] not purport to identify the source of the vanillin as

natural or artificial”; (iii) “[a]lthough the GS-MS analysis detected maltol, it

contain[ed] no finding whether the maltol was derived artificially or naturally.”

Id. at *3-4. The Barreto court concluded:

             Here, neither the front label of Westbrae’s Vanilla
             Soymilk nor the ingredient panel claim to identify the
             predominate source of its vanilla flavor other than that
             it is “Natural Vanilla Flavor With Other Natural
             Flavors.” The Complaint and testing results on which
             it relies do not claim that there is no natural vanilla in
             the product but only that it is a de minimis amount. The
             Complaint further urges that the label and ingredient
             panel are materially misleading because natural vanilla
             is not the predominate source of the vanilla flavor. But
             the Complaint concedes that “only 1-2% of vanillin in
             commercial use is vanillin obtained from the vanilla
             plant[.]” (Compl. ¶ 26). A reasonable consumer would
             not draw a conclusion as to the quantity or
             predominance of the natural vanilla flavor so long as
             some of the vanilla flavor was derived from natural
             vanilla and the balance from other natural flavors. Like
             the product’s labeling in Steele, Pichardo[,] and
             Cosgrove, Westbrae’s product makes a representation
             regarding its flavor and does not imply or represent the
             source of that flavor comes exclusively or predominantly
             from natural vanilla.

Id. at *4; accord Wynn, 2021 WL 168541 at *5-6 (dismissing complaint in case

involving vanilla almond milk, finding insufficient allegations that purportedly

artificial flavors vanillin, maltol, and piperonal were in fact artificially, as

opposed to naturally, derived); see also Twohig, 2021 WL 518021, at *3-7

(same, citing, inter alia, Barreto and Wynn).
                                          23
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 24 of 40




      The Court’s research has disclosed one instance in this Circuit in which

a vanilla false advertising case was permitted to proceed. The court in Sharpe

v. A&W Concentrate Co., No. 19 Civ. 768 (BMC), 2020 WL 4931045 (E.D.N.Y.

Aug. 24, 2020), considered packaging for root beer and cream soda that

included the phrase “MADE WITH AGED VANILLA,” when in fact the vanilla

flavor was derived predominately from ethyl vanillin, an artificial, synthetic

ingredient. To bolster their deception arguments, the plaintiffs had included a

survey of 411 consumers that was conducted in March 2020, in which “68% of

surveyed consumers believed that the statement meant that the vanilla flavor

‘comes from a vanilla plant, such as a vanilla extract, which is made from

vanilla beans from the vanilla plant.’” Id. at *2. Relying on Mantikas, its own

review of the packaging, and the plaintiffs’ survey results, the district court

denied the defendant’s motion to dismiss:

             Foremost, the use of the word “aged” suggests to
             consumers that the vanilla content is naturally derived
             and has acquired a desirable quality upon the passage
             of time. By holding out their products as containing
             “aged vanilla,” defendants’ representation is the
             equivalent to stating the beverages are “Made With
             Natural Vanilla.”

             Indeed, in some respects, this case presents a stronger
             case of misrepresentation than in Mantikas. There, the
             disputed ingredient, whole grain, was at least present
             in a discernable quantity (5 to 8 grams out of a serving
             size of 29 grams). In contrast, plaintiffs here allege that
             the desired or preferred ingredient is entirely absent or,
             alternatively, de minimis in quantity when compared to
             the artificial and synthetic substitute for vanilla.

Id. at *5; see also id. (“After viewing the label of the products in context and

accepting plaintiffs’ allegations as true, I hold that plaintiffs have plausibly

                                         24
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 25 of 40




alleged that the ‘MADE WITH AGED VANILLA’ representation — prominently

displayed underneath the A&W logo and on front of the bottle or box, bolded

and in all capital letters — falsely implies that any vanilla content derives

predominantly from the vanilla plant, instead of its artificial and synthetic

counterpart. This determination is further bolstered by the persuasive

extrinsic evidence that the overwhelming percentage of consumers share this

misconception.”). 4




4     Another recent decision similarly focused on the difference between flavors and
      ingredients in denying a motion to dismiss. The plaintiff in Campbell v. Whole Foods
      Market Group, Inc., No. 20 Civ. 1291 (GHW), 2021 WL 355405 (S.D.N.Y. Feb. 2, 2021),
      complained about the packaging for Whole Foods’ organic honey graham crackers,
      which packaging depicted the words “honey” and “graham” in much larger typeface
      than “crackers” and contained a depiction of several crackers next to a bowl of honey.
      According to the complaint, the crackers (i) were sweetened primarily with sugar and
      contained only miniscule amounts of honey, and (ii) contained more refined flour than
      whole wheat flour. Id. at *2. In concluding that the plaintiff had stated viable claims
      under GBL §§ 349 and 350, the district court focused on the facts that: (i) consumers
      increasingly sought out products made with whole wheat flour rather than refined flour
      because of nutritional benefits, including comparatively more fiber; (ii) the “graham” in
      graham cracker referred to whole wheat flour and was an ingredient rather than a
      flavor; (iii) a reasonable consumer could interpret the “graham” reference on the
      packaging to conclude that the grain in the product was predominantly, if not
      exclusively, whole grain; (iv) consumers consider honey to be preferable to sugar as a
      sweetening agent; (v) the design and placement of the term “honey” in the packaging, as
      well as the depiction of a bowl of honey with the crackers, could lead a reasonable
      consumer to interpret the term “honey” as an ingredient rather than a flavor; and
      (vi) this same design and placement could lead a reasonable consumer to conclude that
      honey was the predominant sweetener of the product. Id. at *5-8. In so doing, the
      Campbell court specifically distinguished “the manifold cases evaluating descriptions of
      ‘vanilla’ products,” on the grounds that “there is no basis in the complaint for the Court
      to conclude that the flavor of honey can come from a product other than honey.” Id. at
      *8; but cf. Kennedy v. Mondelez Glob. LLC, No. 19 Civ. 302 (ENV) (SJB), 2020 WL
      4006197 (E.D.N.Y. July 10, 2020) (report and recommendation recommending
      dismissal of analogous claim, reasoning that labeling products “grahams” or “graham
      crackers” did not misleadingly imply that the products contained more graham or whole
      wheat flour than white flour).

                                             25
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 26 of 40




             d.      Plaintiffs Have Failed to Allege an Actionable
                     Misrepresentation

      While the instant case is not identical to any of those just discussed, the

logic of those cases leads this Court to conclude that Plaintiffs’ allegations

concerning the Oregon Chai products’ packaging do not suffice to state an

actionable claim under GBL §§ 349 or 350. On the front of the packaging, the

word “Vanilla” appears just below the words “Chai Tea Latte” in a slightly larger

font. (SAC ¶ 4). However, as in Steele, Pichardo, and Cosgrove, the term

appears to describe a flavor more than an ingredient — more particularly, to

distinguish the vanilla flavor from Defendant’s other chai tea latte flavors,

including “The Original,” “Salted Caramel,” and “Spiced.” See

https://oregonchai.com/our-products/ (accessed February 21, 2021). 5

      Plaintiffs have perhaps a better argument with respect to the statement,

“Vanilla and honey combine with premium black tea and chai spices,” insofar



5     “[A] court may take judicial notice of information publicly announced on a party’s
      website, as long as the website’s authenticity is not in dispute and it is capable of
      accurate and ready determination.” Wells Fargo Bank v. Wrights Mill Holdings, 127 F.
      Supp. 3d 156, 167 (S.D.N.Y. 2015) (internal quotation omitted). On the theory that the
      provision of different flavors of chai tea latte products may have been of recent vintage,
      the Court also examined archival copies of Defendant’s website using the Internet
      Archive Wayback Machine (https://archive.org/web/), where it observed similar flavor
      offerings. See Distributorsoutlet.com, LLC v. Glasstree, Inc., No. 11 Civ. 6079 (PKC)
      (SLT), 2016 WL 3248310, at *2 (E.D.N.Y. June 10, 2016) (collecting cases where “courts
      have taken judicial notice of the contents of web pages available through the Wayback
      Machine as facts that can be accurately and readily determined from sources whose
      accuracy cannot reasonably be questioned under Federal Rule of Evidence 201”).
      Under Federal Rule of Evidence 201(e), the parties are entitled to be heard on the
      propriety of taking judicial notice of the Wayback Machine. See Fed. R. Evid. 201(e)
      (“On timely request, a party is entitled to be heard on the propriety of taking judicial
      notice and the nature of the fact to be noticed. If the court takes judicial notice before
      notifying a party, the party, on request, is still entitled to be heard.”). The parties may
      submit a letter limited to this issue within 14 days of the date of this Opinion, though
      the Court observes that it would have reached the same conclusion regarding Plaintiff’s
      GBL §§ 349 and 350 claims even without reference to Defendant’s website.

                                              26
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 27 of 40




as, in context, “vanilla” and “honey” appear to be ingredients (as distinguished

from flavors) alongside the tea and chai spices. (SAC ¶ 4). Even then, there is

nothing to suggest the exclusive, or even predominant, use of vanilla beans as

opposed to other sources. There is no reference to “vanilla bean” or “vanilla

extract” anywhere on the packaging; nor is there any reference to the product

being “made with” or “made from” any part of the vanilla plant (the reference

instead being “Made with Natural Ingredients”); 6 nor is there anything

comparable to the “aged vanilla” claim made in Sharpe. Indeed, there is

nothing in the remainder of the Oregon Chai products’ packaging that suggests

the exclusive or predominant use of vanilla beans: The depiction of the

product is surrounded by cinnamon sticks, cloves, and fresh and dried tea

leaves, with neither vanilla beans nor honey present. And the ingredient list on

the back of the products confirms, and does not contradict, the statements on

the front; it lists as ingredients, in descending order of predominance, sugar,

dried whole milk, dried nonfat milk, dried honey, tapioca maltodextrin, instant

black tea, maltodextrin, salt, and natural flavors. (Id. at ¶ 5). Accord Barreto,

2021 WL 76331, at *3-4.




6     Cf. Campbell, 2021 WL 355405, at *6 n.5:
             The absence or presence of the words “made with” can make a
             substantial difference where the relevant term is both an ingredient
             and a flavor. “Made with” designates a product as an ingredient.
             But, in the case of a base ingredient, such as flour, which is not
             alleged to have a distinctive flavor that can be created by something
             other than the ingredient itself, the phrase “made with” can be
             redundant.

                                             27
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 28 of 40




      Plaintiffs counter that the references to “natural ingredients” and

“natural flavors” are themselves deceptive because (i) they allow Defendant to

hide the fact that there is more cinnamon than vanilla in the products (SAC

¶ 61); (ii) they give the impression that the vanilla flavor in the Products is only

from natural vanilla beans and not artificial vanillin (id. at ¶ 80); and (iii) the

products also contain synthetic ingredients including maltol, limonene, and

linalool (id. at ¶ 85). 7 Taking the claims in order, the Court rejects as a matter

of law Plaintiffs’ broader argument that consumers were or could be deceived

for GBL purposes about the relevant quantities of vanilla, honey, and

cinnamon in the Oregon Chai products. On this point, it bears noting that

consumers were selecting among chai tea lattes. Plaintiffs themselves adopt a

definition of chai that includes tea and unspecified spices in no particular

proportions. (See SAC ¶ 7 and n.1). There is nothing in the SAC to suggest

that, so long as the products contained vanilla, honey, and chai spices (which

can include cinnamon), any consumer would be deceived by the packaging in

this case. Plaintiffs do not allege, nor is the Court aware, of a common

understanding of the ingredients in chai, as there is for graham crackers, nor

is there any nutritional basis for a consumer to prefer one proportion of these

flavor ingredients to another. 8



7     For the reasons outlined supra at 15-16, the Court rejects Plaintiffs’ argument that the
      term “Made with Natural Ingredients” is misleading because the reasonable consumer’s
      understanding of the term “comports with that of federal regulators and common
      meaning.” (SAC ¶ 91).
8     Unlike in other of the vanilla false advertising cases, Plaintiffs have offered no consumer
      surveys suggesting confusion by or deception of the chai tea latte-consuming public.
      (See SAC ¶ 90 (discussing, in conclusory terms, contemplated surveys and other market

                                              28
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 29 of 40




      For similar reasons, the Court rejects Plaintiffs’ argument that references

to “natural ingredients” or “natural flavors” lead inexorably to the conclusion

that the vanilla flavor in the Oregon Chai products is derived from vanilla

beans and not artificial vanillin. For starters, Plaintiffs’ use of the term

“artificial vanillin” proves too much, as Plaintiffs concede that the flavor derived

from the vanilla bean can be replicated by both natural and artificial means.

(See SAC ¶ 18). And while Plaintiffs’ GC-MS analysis was inconclusive, they

posit that “[t]he high level of vanillin detected, without the other marker

compounds is consistent with industry practice where vanillin is added to a

drop of real vanilla to ‘fortify’ or ‘spike’ a vanilla taste.” (Id. at ¶ 72). Such

speculation straddles the Iqbal/Twombly plausibility line, but even were the

Court to accept it, it could not accept Plaintiffs’ corollary argument that the

inclusion of vanillin derived from “a natural source and made through a

natural process” with vanilla extract would nonetheless be deceptive under the

GBL because it may run afoul of FDA regulations. (Id. at ¶ 73). As previously

noted, the statements in the Oregon Chai products’ packaging, in context,

cannot fairly be read to claim that the vanilla flavor derives exclusively, or even

predominantly, from vanilla beans or vanilla extract. Defendant’s use of the

terms “natural ingredients” and “natural flavors” only confirms that analysis.



      research)). As the Second Circuit has observed, in order to state a claim, “plaintiffs
      must do more than plausibly allege that a ‘label might conceivably be misunderstood by
      some few consumers.’” Jessani v. Monini N. Am., Inc., 744 F. App’x 18, 19 (2d Cir. 2018)
      (summary order) (quoting Ebner v. Fresh Inc., 838 F.3d 958, 965 (9th Cir. 2016)).
      Instead, they must “plausibly allege ‘that a significant portion of the general consuming
      public or of targeted customers, acting reasonably in the circumstances, could be
      misled.’” Id. (quoting Ebner, 838 F.3d at 965).

                                             29
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 30 of 40




      There remains Plaintiffs’ allegation that the terms “natural ingredients”

and “natural flavors” are false because the Oregon Chai products include

maltol, limonene, and linalool. On this point, Defendant argues principally

that the “use of the word ‘natural’ alone does not convey that a product is

composed exclusively of natural ingredients.” (Def. Br. 15). But while

persuasive at first blush, the force of the argument is undercut by the Second

Circuit’s analysis in Mantikas:

             [T]he rule that Defendant contends emerges from these
             district court decisions — that, as a matter of law, it is
             not misleading to state that a product is made with a
             specified ingredient if that ingredient is in fact
             present — would validate highly deceptive advertising
             and labeling. Such a rule would permit Defendant to
             lead consumers to believe its Cheez-Its were made of
             whole grain so long as the crackers contained an iota of
             whole grain, along with 99.999% white flour. Such a
             rule would validate highly deceptive marketing.

Mantikas, 910 F.3d at 638.

      This Court instead resolves the issue using the analysis adopted by the

Barreto, Wynn, and Twohig courts, which examined the pleadings to see

whether there were any non-conclusory allegations that the flavoring substance

in question was derived from artificial sources. See Barreto, 2021 WL 76331,

at *4; Wynn, 2021 WL 168541, at *5-6; Twohig, 2021 WL 518021, at *6-7 &

n.6). As Plaintiffs note, maltol, limonene, and linalool are listed by the FDA

among “synthetic flavoring substances and adjuvants.” (SAC ¶¶ 86, 88 (citing

21 C.F.R. §§ 172.515(b), 182.60)). However, the FDA classifies each as an

“artificial flavor or artificial flavoring … except where these are derived from

natural sources.” 21 C.F.R. § 101.22(a)(1) (emphasis added). The three district
                                         30
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 31 of 40




court decisions cited in this paragraph addressed maltol, and concluded that

the respective pleadings did not plausibly allege that the maltol was derived

from artificial rather than natural sources. This Court reaches the same

conclusion upon examination of the SAC. Further, the Court observes that

both limonene and linalool can be derived from natural sources, and concludes

that Plaintiffs have similarly failed to plausibly allege that either or both of

these flavoring substances was derived from an artificial source. See

Limonene, Merriam-Webster,

https://www.merriamwebster.com/dictionary/limonene (“a widely distributed

terpene hydrocarbon C10H16 that occurs in essential oils (as of oranges or

lemons) and has a lemon odor”) (last visited February 21, 2021); Linalool,

Merriam-Webster, https://www.merriamwebster.com/dictionary/linalool (“a

fragrant liquid alcohol C10H18O that occurs both free and in the form of esters

in many essential oils and is used in perfumes, soaps, and flavoring materials”)

(last visited February 21, 2021). 9



9     As noted, the Mantikas Court distinguished a series of cases in which the alleged
      misrepresentations concerned “the quantity of an ingredient that obviously was not the
      products’ primary ingredient,” such as the vegetable content in a cracker:
             In our case of Cheez-Its crackers, in contrast, reasonable
             consumers are likely to understand that crackers are typically
             made predominantly of grain. They look to the bold assertions on
             the packaging to discern what type of grain. The representation
             that a cracker is “made with whole grain” would thus plausibly lead
             a reasonable consumer to conclude that the grain ingredient was
             entirely, or at least predominately, whole grain. That same
             consumer, confronted with the claim that a cracker is “made with
             real vegetables,” likely would not likely conclude that the cracker
             was made predominantly of vegetables.
      910 F.3d at 639. The Sharpe court “conclude[d] that the principle resulting from
      Mantikas may also apply in circumstances in which the alleged misrepresentation
      pertains to a preferred, non-primary ingredient,” in that case, the vanilla flavoring in

                                              31
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 32 of 40




      In sum, viewing each of the challenged statements in context, the Court

concludes as a matter of law that Plaintiffs have failed to plausibly allege a

violation of GBL §§ 349 and 350. To the extent the reasonable consumer would

view the “vanilla” reference as an ingredient rather than a flavor of chai tea

latte, there is nothing in the packaging to suggest that the vanilla is sourced

exclusively or predominantly to vanilla beans or vanilla extract. Nor would the

reasonable consumer be misled by the packaging’s references to natural

ingredients or natural flavors, as Plaintiffs have failed plausibly to allege that

the challenged flavoring substances were artificially derived.

      3.     Plaintiffs Have Failed to State a Claim for Negligent
             Misrepresentation

      Plaintiffs alternatively assert claims for negligent misrepresentation,

breach of warranty, fraud, and unjust enrichment. As other courts resolving

similar claims have observed, the failure of Plaintiffs’ overarching theory of

misleading business practices dooms these claims as well. See, e.g., Barreto,

2021 WL 76331, at *6 (dismissing claims for negligent misrepresentation,

fraud, breach of warranty, and unjust enrichment on the basis that the court

had “already determined that [plaintiff] has failed to allege that the product’s




      root beer and cream soda. See 2020 WL 4931045, at *6 (collecting cases). This Court
      does not resolve in this Opinion whether a trace amount of an artificial ingredient would
      constitute a violation of GBL §§ 349 or 350.

                                             32
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 33 of 40




labeling would be likely to deceive or mislead a reasonable consumer”); Wynn,

2021 WL 168541, at *6-7. 10

      To state a claim for negligent misrepresentation under New York law, a

plaintiff must plead “[i] the existence of a special or privity-like relationship

imposing a duty on the defendant to impart correct information to the plaintiff;

[ii] that the information was incorrect; and [iii] reasonable reliance on the

information.” Mandarin Trading Ltd. v. Wildenstein, 16 N.Y.3d 173, 180 (2011);

see also Anschutz Corp. v. Merrill Lynch & Co., 690 F.3d 98, 114 (2d Cir. 2012)

(explaining that New York law strictly limits negligent misrepresentation claims

to “situations involving actual privity of contract between the parties or a

relationship so close as to approach that of privity” (internal quotation marks

omitted)). In addition to the pleading deficiencies outlined in the preceding

section, the negligent misrepresentation claim also fails because Plaintiffs have

not plausibly alleged the existence of a special relationship or a privity-like

relationship with Defendant. See generally Campbell, 2021 WL 355405, at *11

& n.10 (collecting cases for proposition that engaging in a “basic commercial

transaction … does not give rise to the kind of special relationship necessary to

maintain a claim for negligent misrepresentation” and rejecting argument

nearly identical to that made by Plaintiffs here that the requisite relationship is

adequately alleged by claim that defendant had “unique or special expertise”).




10    With respect to these remaining claims, the Court acknowledges its debt to Judge
      Castel for his analysis in Barreto and to Judge Abrams for her analysis in Wynn.

                                            33
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 34 of 40




      4.     Plaintiffs Have Failed to State a Claim for Breach of Warranty

             a.      There Is No Viable Claim for Breach of an Express
                     Warranty

      Plaintiffs’ several warranty claims fare no better. “New York breach of

express warranty claims require [i] a material statement amounting to a

warranty; (ii) the buyer’ s reliance on this warranty as a basis for the contract

with his immediate seller; (iii) the breach of this warranty; and (iv) injury to the

buyer caused by the breach.” Brady v. Basic Rsch., L.L.C., 101 F. Supp. 3d

217, 235 (E.D.N.Y. 2015) (quoting Avola v. La.-Pac. Corp., 991 F. Supp. 2d 381,

391 (E.D.N.Y. 2013)). Furthermore, such a claim requires that “a buyer ...

provide the seller with timely notice of the alleged breach of warranty.” Quinn

v. Walgreen Co., 958 F. Supp. 2d 533, 544 (S.D.N.Y. 2013) (citing N.Y. U.C.C.

§ 2-607(3)(a)). Here, Plaintiffs have failed to allege that the Oregon Chai

products do not comport with the statements on their packaging, and thus

have failed to allege a breach of any warranty. Moreover, Plaintiffs neglected to

give any notice, much less timely notice, 11 and their arguments for an

exception to this rule (see Pl. Opp. 18), have been rejected by this Court in an

analogous case, the analysis of which is incorporated herein by reference. See

Lugones, 440 F. Supp. 3d at 244-45.




11    The SAC recites that “Plaintiffs provided or will provide notice to defendant, its agents,
      representatives, retailers and their employees” (SAC ¶ 152), but there is no indication in
      the pleadings or the briefing that Plaintiffs provided timely notice of the breach to
      Defendant. To the contrary, as discussed in the text, Plaintiffs argue for an exception to
      the notice requirement in their opposition brief.

                                             34
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 35 of 40




             b.    There Is No Viable Claim for Breach of an Implied
                   Warranty of Merchantability

      Plaintiffs also claim a breach of the implied warrant of merchantability.

Under the New York Uniform Commercial Code, “a warranty that the goods

shall be merchantable is implied in a contract for their sale if the seller is a

merchant with respect to goods of that kind.” N.Y. U.C.C. § 2-314(1); see

generally Brodie v. Green Spot Foods, LLC, — F. Supp. 3d —, No. 20 Civ. 1178

(ER), 2020 WL 7027594, at *4 (S.D.N.Y. Nov. 30, 2020) (citing Mongiello’s

Italian Cheese Specialties, Inc. v. Euro Foods Inc., No. 14 Civ. 2902 (DF), 2018

WL 4278284, at *37 (S.D.N.Y. Mar. 30, 2018) (recognizing an implied warranty

of merchantability in contract for sale of deli meats)). To be merchantable,

goods “must be ... fit for the ordinary purposes for which such goods are used;

and ... conform to the promises or affirmations of fact made on the container or

label if any.” N.Y. U.C.C. § 2-314(2).

      Significantly, however, “[a] warranty of merchantability … does not mean

that the product will fulfill a buyer’s every expectation but rather simply

provides for a minimum level of quality.” Ackerman v. Coca-Cola Co., No. 09

Civ. 395 (JG), 2010 WL 2925955, at *25 (E.D.N.Y. July 21, 2010) (quoting

Viscusi v. Proctor & Gamble, No. 05 Civ. 1528 (DLI) (LB), 2007 WL 2071546, at

*13 (E.D.N.Y. July 16, 2007)) (internal quotation marks removed). “Where the

sale of a food or beverage is concerned, courts have ruled that the product need

only be fit for human consumption to be of merchantable quality.” Silva v.

Smucker Nat. Foods, Inc., No. 14 Civ. 6154 (JG) (RML), 2015 WL 5360022, at

*11 (E.D.N.Y. Sept. 14, 2015). The SAC asserts that: “The Products did not
                                         35
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 36 of 40




conform to their affirmations of fact and promises due to defendant’s actions

and were not merchantable.” (SAC ¶ 154). However, because Plaintiffs do not

suggest that the Oregon Chai products are not fit for human consumption,

they fail to state a claim for breach of the implied warranty of merchantability

under New York law. Additionally, New York law “requires a showing of privity

between the manufacturer and the plaintiff.” Ebin v. Kangadis Food Inc.,

No. 13 Civ. 2311 (JSR), 2013 WL 6504547, at *6 (S.D.N.Y. Dec. 11, 2013);

accord Hesse v. Godiva Chocolatier, Inc., 463 F. Supp. 3d 453, 470 (S.D.N.Y.

2020). Plaintiffs acknowledge that they did not obtain the Oregon Chai

products directly from Defendant (SAC ¶¶ 119, 121), and thus do not

adequately allege privity.

             c.    There Is No Viable Claim Under the Magnuson-Moss
                   Warranty Act

      Finally, Plaintiffs allege a claim under the MMWA, which “grants relief to

[ ] consumer[s] ‘who [are] damaged by the failure of a ... warrantor ... to comply

with any obligation ... under a written warranty.’” Bowling v. Johnson &

Johnson, 65 F. Supp. 3d 371, 375 (S.D.N.Y. 2014) (quoting Wilbur v. Toyota

Motor Sales, U.S.A., Inc., 86 F.3d 23, 26 (2d Cir. 1996)) (alterations in original).

Under the statute, a “written warranty” is defined as “any written affirmation of

fact or written promise ... which ... affirms or promises that such material ...

will meet a specified level of performance over a specified period of time.”

15 U.S.C. § 22301(6)(A). At its core, however, the MMWA “merely incorporates

and federalizes state-law breach of warranty claims, including state-law



                                         36
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 37 of 40




standards for liability and damages.” Ebin, 2013 WL 3936193, at *3 (citing

Diaz v. Paragon Motors of Woodside, Inc., 424 F. Supp. 2d 519, 540 (E.D.N.Y.

2006) (“The MMWA ... creates no additional bases for liability, but allows a

consumer to recover damages under existing state law[.]”)).

      Defendant argues principally that Plaintiffs have failed to identify a

qualifying written warranty under the MMWA, and that the statement “Made

with Natural Ingredients” is insufficient as a matter of law. (Def. Br. 18-19). In

their opposition brief, Plaintiffs responded to other of Defendant’s challenges to

their warranty claims (see Pl. Opp. 18-20), but offered no response to the

MMWA arguments. Accordingly, the Court find the claim to be abandoned.

See Campbell, 2021 WL 355405, at *14 (“Plaintiff has abandoned this claim by

failing to brief the issue in response to Defendant’s motion to dismiss.”

(collecting cases)). In any event, the Court finds that the absence of a

qualifying warranty necessitates dismissal of the MMWA claim. See Garcia v.

Chrysler Gr. LLC, 127 F. Supp. 3d 212, 232 (S.D.N.Y. 2015) (“To state a claim

under the MMWA, plaintiffs must adequately plead a cause of action for breach

of written or implied warranty under state law.”).

      3.     Plaintiffs Have Failed to State a Claim for Fraud

      To state a claim for fraud under New York law, a plaintiff must allege

that (i) the defendant made a misrepresentation or material omission of fact,

(ii) that was false and known to be false by the defendant, (iii) made for the

purpose of inducing the plaintiff to rely upon it, (iv) the plaintiff’s justifiable

reliance on the misrepresentation or material omission, and (v) injury.

                                          37
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 38 of 40




Pasternack v. Lab’y Corp. of Am. Holdings, 27 N.Y.3d 817, 827 (2016); see In re

Fyre Festival Litig., 399 F. Supp. 3d 203, 212-13 (S.D.N.Y. 2019). Claims for

fraud, even under state law, must also satisfy the heightened pleading

requirements of Rule 9(b). See Premium Mortg. Corp. v. Equifax, Inc., 583 F.3d

103, 108 (2d Cir. 2009); see generally Malvar Egerique v. Chowaiki, No. 19 Civ.

3110 (KPF), 2020 WL 1974228, at *23 (S.D.N.Y. Apr. 24, 2020). 12 Here,

Plaintiffs fall at the first hurdle: For all of the reasons outlined above, Plaintiffs

have not alleged an actionable misrepresentation or omission. Accordingly, the

fraud claim will be dismissed.

      4.     Plaintiffs Have Failed to State a Claim for Unjust Enrichment

      Finally, Plaintiffs allege a claim for unjust enrichment. A claim for

unjust enrichment under New York law requires a plaintiff to allege that

“[i] defendant was enriched; [ii] at plaintiff’s expense; and [iii] equity and good

conscience militate against permitting defendant to retain what plaintiff is

seeking to recover.” Diesel Props S.r.l. v. Greystone Bus. Credit II LLC, 631 F.3d

42, 55 (2d Cir. 2011) (internal quotation marks omitted). Plaintiffs’ unjust

enrichment claim is premised on the same theory of misrepresentation this

Court has rejected, and is pleaded in a single sentence: “Defendant obtained

benefits and monies because the Products were not as represented and

expected, to the detriment and impoverishment of plaintiffs and class



12    Specifically, Rule 9(b) requires a plaintiff to specify the fraudulent statements, identify
      the speaker, state when and where the statements were made, and explain why the
      statements were fraudulent. See Eternity Glob. Master Fund Ltd. v. Morgan Guar. Tr. Co.
      of N.Y., 375 F.3d 168, 186-87 (2d Cir. 2004).

                                              38
       Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 39 of 40




members, who seek restitution and disgorgement of inequitably obtained

profits.” (SAC ¶ 161). “Where a deceptive trade practices claim fails for failure

to allege deception, an unjust enrichment claim fails, too.” Kennedy v.

Mondelez Glob. LLC, No. 19 Civ. 302 (ENV) (SJB), 2020 WL 4006197, at *15

(E.D.N.Y. July 10, 2020) (citing Axon, 813 F. App’x at 706); accord Harris v.

Mondelez Glob. LLC, No. 19 Civ. 2249 (ERK) (RER), 2020 WL 4336390, at *3

(E.D.N.Y. July 28, 2020).

                                  CONCLUSION

      For all of the foregoing reasons, the Court grants Defendant’s motion to

dismiss the SAC pursuant to Rules 12(b)(1) and 12(b)(6). Because Plaintiffs

have twice amended their complaint after receiving pre-motion letters from

Defendant, and because Plaintiffs’ one-clause request for leave to amend in

their opposition (see Pl. Opp. 25) does not explain how they can cure the

deficiencies identified in this Opinion, this Court dismisses the SAC with

prejudice. Cf. Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l Ass’n, 898 F.3d

243, 257-58 (2d Cir. 2018) (“When a plaintiff was aware of the deficiencies in

his complaint when he first amended, he clearly has no right to a second

amendment even if the proposed second amended complaint in fact cures the

defects of the first. Simply put, a busy district court need not allow itself to be

imposed upon by the presentation of theories seriatim.” (alteration, footnote,

and internal quotation marks omitted)).




                                        39
         Case 1:19-cv-10686-KPF Document 42 Filed 02/21/21 Page 40 of 40




      The Clerk of Court is directed to terminate all pending motions, adjourn

all pending dates, and close this case.

      SO ORDERED.

Dated:        February 22, 2021
              New York, New York               __________________________________
                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




                                          40
